Citation Nr: 0833785	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  08-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hydrocephalus.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
October 1947.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2006 and January 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In September 2008, the veteran testified 
at a hearing at the Board's offices in Washington, DC, before 
the undersigned Veterans Law Judge.  

The veteran also perfected an appeal of the RO's denial of 
service connection for a right wrist disorder.  However, the 
RO resolved that issue in the veteran's favor in a recent 
July 2008 decision.  And he has not since appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  
Hence, this issue is no longer on appeal.       

With regard to his PTSD claim, the RO recently denied service 
connection for schizophrenia in a December 2004 rating 
decision.  The RO notified the veteran of that decision 
and apprised him of his procedural and appellate rights, but 
he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  Subsequently, 
in March 2005, he filed the current claim at issue - 
specifically for PTSD.  This specific issue, his purported 
entitlement to service connection for PTSD, was never 
previously adjudicated.  And the Federal Circuit Court 
recently held that claims that are based on distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims, such that a new and material 
evidence analysis is not warranted.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric 
disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered.  Consequently, the PTSD claim at 
issue must be considered on the full merits, de novo, because 
there is no new and material evidence requirement to reopen 
this claim since there is no prior, final adjudication of 
this claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is credible supporting evidence the veteran was 
imprisoned for 22 days during his military service.  

2.  The evidence of record reflecting no diagnosis of PTSD 
outweighs the evidence in support of a diagnosis of PTSD.  

3.  There is no evidence of hydrocephalus in service or for 
decades thereafter, and no competent evidence of a nexus (no 
link) between the veteran's current hydrocephalus and his 
period of active service.

4.  There is competent evidence showing that the veteran has 
a chronic headache disorder that began during military 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  Hydrocephalus disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  A headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159,  3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in May 2005 and 
November 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The November 2006 
letter also included a PTSD questionnaire specific to his 
PTSD claim.     

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the VCAA letters of record provided notice of this previous 
4th element requirement.    

Furthermore, the November 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the January 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), service personnel records 
(SPRs), a relevant VA medical examination and opinion, and 
Social Security Administration (SSA) records.  The veteran 
has not identified any treatment at a VA facility.  In 
addition, the veteran has also submitted several personal 
statements, private medical evidence, duplicate STRs, as well 
as his hearing testimony. 

The Board realizes VA has not obtained a medical opinion with 
respect to the veteran's hydrocephalus disorder claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But the 
standards of McLendon are not met in this case.  Although the 
veteran alleges he sustained an injury to the head and neck 
when a cable casing fell during service, STR treatment 
records confirm an injury to the right wrist and feet as the 
result of September 1946 and January 1947 incidents, but are 
entirely negative for any mention of a head injury or period 
of unconsciousness as the veteran alleged at the hearing.  In 
fact, extensive inpatient STRs are replete with treatment for 
headaches and mental health issues, but are negative for any 
mention of the head injury the veteran alleges.  Further, 
head X-rays conducted during service in 1947 were negative 
for any abnormality including hydrocephalus.  His current 
hydrocephalus disorder was only diagnosed after the 
occurrence of three post-service motor vehicle accidents 
(MVAs) involving head injuries.  In essence, there is no 
credible evidence of a head injury with hydrocephalus during 
service.  As a whole, service records provide no basis to 
grant the claim, and in fact provide evidence against the 
claim, such that no basis for a VA examination is warranted 
on that issue.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence,  regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - PTSD 

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  
38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. 
Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, again, such after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.

The veteran contends that he suffers from PTSD as the result 
of a noncombat-related stressor that occurred during his 
service.  Specifically, he contends that during service he 
was imprisoned for 22 days after being arrested for stealing 
a gun.  He was terrified he would be imprisoned for life.  He 
claims he was only given bread and water for the duration of 
his imprisonment.  He indicates he was tortured as well.  He 
maintains that due to this incident he experienced intense 
fear, stress, and anxiety, and continues to do so presently.  
He also believes he was misdiagnosed with schizophrenia 
during service when in reality he was exhibiting 
manifestations of PTSD due to this incident.  See March 2007 
notice of disagreement (NOD); July 2006 private 
neuropsychological evaluation of Dr. D.H., PhD; and September 
2008 Board hearing testimony.  

Initially, with regard to the in-service stressor alleged by 
veteran, the Board finds there is sufficient credible 
evidence to verify the occurrence of this incident.  
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  Specifically, a STR Medical Evaluation 
Board (MEB) report dated in September of 1947 notes that in 
July 1947 the veteran was arrested and imprisoned in the 
"brig" for stealing a revolver, a charge which was 
ultimately dropped.  Therefore, there is sufficient credible 
evidence this stressor actually occurred, as his STRs confirm 
the incident in question.   

However, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In particular, 
what is required here is medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well 
as competent evidence of a nexus between current PTSD 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this regard, the evidence of record is 
mixed.  A June 2008 VA fee-basis examiner opined that the 
veteran did not meet the criteria for having PTSD related to 
his in-service stressor.  In contrast, per a July 2006 
private neuropsychological evaluation, Dr. D.H., PhD, 
assessed that the veteran in fact had PTSD related to his in-
service imprisonment.    

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the most probative medical 
evidence is against a finding that the veteran has PTSD 
related to his confirmed in-service stressor.  As to the 
negative opinion, in June 2008 a VA fee-basis examination was 
performed by Dr. E.J., MD, followed by a July 2008 addendum.  
After reviewing the claims folder and interviewing the 
veteran, Dr. E.J. stated his belief that the veteran 
currently had an adjustment reaction to post-service events, 
but not PTSD.  He indicated that the veteran's in-service 
stressor was not life threatening, and the veteran simply did 
not meet the criteria for PTSD as the result of this incident 
which occurred 62 years before.  He noted that the veteran 
had a personality disorder both before and during service.  

In this regard, the described incident must meet the criteria 
to qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  The VA examiner simply did not 
believe the 22-day imprisonment was a stressful enough 
incident to warrant a current diagnosis of PTSD.  

Although the veteran's representative requested a specialist 
in psychiatry and neurology to provide yet another opinion on 
this issue (see hearing transcript at pages 18-19), the Board 
does not believe the evidence of record warrants this.  
Generally, a person need only be a licensed health care 
practitioner to be considered competent to provide medical 
evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  
Furthermore, as reiterated in Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007) and as provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  Nothing suggests that the VA examiner was not 
competent to perform the required examination and testing.  
There is no reason for deeming the examination to be 
inadequate.  Overall, this opinion was thorough, supported by 
an explanation, and based on an extensive review of the 
claims folder including the contrasting opinion from Dr. 
D.H., PhD.  It is thus entitled to significant probative 
value, and provides strong evidence against the claim.  
   
In contrast, in July 2006 a private psychologist, Dr. D.H., 
PhD, after performing an evaluation, diagnosed the veteran 
with PTSD as the result of his in-service incarceration of 22 
days.  However, in issuing this opinion, there is no 
indication that Dr. D.H. reviewed any pertinent STRs or other 
post-service records when discussing the veteran's reported 
history.  See Elkins v. Brown, 5 Vet. App. 478 (1993) and 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  But the Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
in assessing the veteran with PTSD, Dr. D.H. accepted the 
veteran's reported history of "torture" by military 
personnel, an accusation not substantiated by the thorough 
neuropsychiatric and inpatient evaluations of record during 
service and thereafter.  

Consequently, this opinion is entitled to limited probative 
value, and the Board ultimately concludes that the negative 
VA opinion outweighs the positive private opinion, in 
assessing the veteran does not have PTSD related to his 22-
day in-service imprisonment.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  This 
claim is denied.   

Analysis - Hydrocephalus

The veteran contends that hydrocephalus with recurrent 
headaches began during his military service after he 
sustained an injury to the head, neck, shoulder, and back, 
when a cable casing fell during service.  See hearing 
testimony at page 5, as well as page 1 of Dr. D.H.'s July 
2006 psychological evaluation report.    

However, upon review of the evidence, service connection for 
hydrocephalus is not warranted.  The Board acknowledges that 
STRs document an incident where a cable casing fell on the 
veteran's feet in September 1946; however, STRs are entirely 
negative for any mention of a head injury or period of 
unconsciousness due to this incident as the veteran alleged 
at the hearing.  In fact, extensive inpatient STRs are 
replete with treatment for headaches and mental health 
issues, but are negative for any mention of hydrocephalus due 
to the head injury the veteran alleges.  Head X-rays 
conducted during service in 1947 were negative for any 
abnormality including hydrocephalus.  In essence, there is no 
credible evidence of a head injury with hydrocephalus during 
service.  

Post-service, his current hydrocephalus disorder was only 
first diagnosed by way of a private magnetic resonance 
imaging (MRI) report dated in January 2001, over 50 years 
after discharge from service.  Notably, post-service VA 
neuropsychiatric examinations dated in October 1948, November 
1949, March 1955, and October 1957 are negative for any 
diagnosis of hydrocephalus or mention of an in-service head 
injury.  There were no abnormal neurological findings.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Thus, 
service and post-service records do not demonstrate 
continuity of any hydrocephalus disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 496-97.   

With regard to the issue of a nexus, the Board finds no 
competent evidence of a nexus between the veteran's current 
hydrocephalus disorder and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  In this vein, the Board sees the veteran 
has submitted a short private medical opinion dated in 
January 2006 from Dr. J.W., MD., who opined that the veteran 
has hydrocephalus as a direct result of an injury sustained 
during his military service.  Regardless, this opinion is 
flawed in several respects.  First, a review of the veteran's 
STRs do not show any head injury during service or any 
diagnosis of hydrocephalus.  Contemporaneous medical findings 
may be given more probative weight than a medical opinion 
years later suggesting something else entirely.  See Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  Further, the Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Second, no reasons and bases or explanation is stated for Dr. 
J.W.'s conclusion.  The failure of the physician to provide a 
basis for his/her opinion affects the weight or credibility 
of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Third, there is no indication this physician had access to 
any of the in-service or post-service medical evidence in the 
claims file, the most significant being the private post-
service records documenting MVAs with head injuries prior to 
the recorded hydrocephalus diagnosis in 2001.  Again, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  
In this case, the Board rejects the veteran's reported 
history that he suffered a head injury as the result of an 
in-service accident.  STRs are negative for any mention of a 
head injury.  Most importantly, private post-service records 
only document a diagnosis of hydrocephalus 50 years after 
discharge from service, and only after the occurrence of 
intercurrent head injuries sustained in three separate MVAs 
in 1996, 1998, and 2001.  See private MRI dated in January 
2001; private pain clinic letter dated in October 2001 
(veteran himself suggests to physician that hydrocephalus 
begins after this accident); and Dr. J.W. letter dated in 
July 2003. Therefore, there is evidence possibly suggestive 
of any intercurrent cause for his hydrocephalus diagnosis.  
See 38 C.F.R. § 3.303(b).    

The Board emphasizes that although the veteran is competent 
to report any head symptoms he previously or currently has, 
he is not competent to render an opinion as to the medical 
etiology of his current hydrocephalus, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hydrocephalus, so 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Headache Disorder

The veteran associates his headaches as part of his current 
hydrocephalus disorder.  He combined both as one single claim 
for service connection.  However, here, the Board has 
considered them as separate claims for service connection in 
order to benefit the veteran.  Concerning this, here, STRs 
and post-service medical records are entirely negative for 
hydrocephalus until 50 years after discharge from service, an 
extensive amount of time.  However, STRs are replete with 
complaints and diagnoses of headaches from July to September 
of 1947.  He was diagnosed with tension headaches.  There was 
no evidence of any organic disease upon physical examination 
or X-rays of the head.   However, the veteran is indeed 
competent to report symptoms of headaches during and after 
his military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2). In this regard, such continuous 
complaints and treatment in service reflects more than an 
"isolated" finding of a headache condition and as such 
reveals a chronic condition requiring repeated treatment.  38 
C.F.R. § 3.303(b).

Most importantly, VA examinations dated in October 1948, 
November 1949, and March 1955 reveal a diagnosis of migraine 
headaches immediately after service.  Recently, the June 2008 
VA examiner diagnosed the veteran with headaches.  Although 
some evidence suggests his headaches could at least partially 
be due to his intercurrent hydrocephalus disorder, the 
veteran has also asserted that his headaches have continued 
since service throughout his entire adult life.  See July 
2006 neuropsychological evaluation of Dr. J.H.  The Board can 
find no overt reason to doubt the credibility of his 
lay assertions regarding his continuous headaches since 
service.  In addition, under the plain language of § 
3.303(b), the Federal Circuit states that this provision 
establishes a presumption of service connection for a chronic 
disease (rebuttable only by "clearly attributable 
intercurrent causes"), which manifests during service and 
then again "at any later date, however remote."  Groves v. 
Peake, 524 F.3d 1306, 1309 (2008).  

The Board finds that given the veteran's current diagnosis of 
headaches, and his history of medical treatment for headaches 
in service and for at least a decade thereafter, the evidence 
shows a chronic condition that continued since service and is 
related to service.  According, resolving doubt in the 
veteran's favor, the Board concludes that the evidence 
supports service connection for a headache disorder.  38 
U.S.C.A. § 5107(b).  The appeal is granted as to that issue.  
The precise nature and extent of this disorder is not at 
issue before the Board at this time.


ORDER

Service connection for PTSD is denied. 

Service connection for hydrocephalus is denied. 

Service connection for headaches is granted.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


